DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, recites the limitation "the data" in "computing, using the neural network and based at least in part on the data, an output representative of one or more detected objects".  There is insufficient antecedent basis for this limitation as claim 1, line 2 introduces “RADAR data” and claim 1, line 9 introduces, “data representative of the projection image.” 
Claim 6, line 2, recites the limitation "the data" in "wherein the projection image includes an overhead image having a specified spatial dimension, and further wherein the data has the spatial dimension". There is insufficient antecedent basis for this limitation as claim 1, line 2 introduces “RADAR data” and claim 1, line 9 introduces, “data representative of the projection image.” 

Claims 2-11 also rejected under 35 U.S.C. 112(b) due to their dependency on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercep (US 20180314253 A1).

Regarding claim 1, Mercep discloses 
A method comprising: 
receiving RADAR data representative of sensor detections (Paragraph 0024, “The RADAR device 112 can emit radio signals into the environment surrounding the vehicle. Since the emitted radio signals may reflect off of objects in the environment, the RADAR device 112 can detect the reflected radio signals incoming from the environment. The RADAR device 112 can measure the incoming radio signals by, for example, measuring a signal strength of the radio signals, a reception angle, a frequency, or the like.”) accumulated over a period of time (Paragraph 0037, “The measurement integration system 310 also can temporally align the raw measurement data 301 from different sensors in the sensor system. In some embodiments, the measurement integration system 310 can include a temporal alignment unit 312 to assign time stamps to the raw measurement data 301 based on when the sensor captured the raw measurement data 301, when the raw measurement data 301 was received by the measurement integration system 310, or the like. In some embodiments, the temporal alignment unit 312 can convert a capture time of the raw measurement data 301 provided by the sensors into a time corresponding to the sensor fusion system 300.”) using one or more RADAR sensors of an ego-actor (Paragraph 0027, “The different sensors in the sensor system 110 can be mounted in the vehicle to capture measurements for different portions of the environment surrounding the vehicle. FIG. 2A illustrates an example measurement coordinate fields for a sensor system deployed in a vehicle 200 according to various embodiments. Referring to FIG. 2A, the vehicle 200 can include multiple different sensors capable of detecting incoming signals, such as light signals, electromagnetic signals, and sound signals. Each of these different sensors can have a different field of view into an environment around the vehicle 200.”); 
converting the accumulated sensor detections to correspond to a position of the ego-actor at a particular time within the period of time to generate motion-compensated sensor detections (Paragraph 0038, “The measurement integration system 310 can include an ego motion unit 313 to compensate for movement of at least one sensor capturing the raw measurement data 301, for example, due to the vehicle driving or moving in the environment. The ego motion unit 313 can estimate motion of the sensor capturing the raw measurement data 301, for example, by utilizing tracking functionality to analyze vehicle motion information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like.”); 
projecting the motion-compensated sensor detections into two-dimensional (2D) image-space to generate a projection image (Paragraph 0075, “In some embodiments, the matchable data 550 can correspond to a vehicle classification, which can allow the sensor measurement data 530 to be viewed from a bird's eye view. The sensor measurement data 530 can be skeletonized in the bird's eye view, for example, by generating lines that connect edges of the sensor measurement data 530. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines. The skeleton of the sensor measurement data 530 can be included in the matchable representation 540. The matchable representation 540 can be a two-dimensional representation of the sensor measurement data 530 or a three-dimensional representation of the sensor measurement data 530.”); 
applying, to a neural network, data representative of the projection image (Paragraph 0050, “The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”, where the sensor measurement data is input to the classification system, 400 (see Fig.4) and representative of the projection image); 
computing, using the neural network (Paragraph 0050, “The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”) and based at least in part on the data, an output representative of one or more detected objects (Paragraph 0070, “In some embodiments, the matchable representation of sensor measurement data can be cross-checked in the computational nodes. For example, a shape in the matchable representation of sensor measurement data can cross-checked with a skeleton in the matchable representation of sensor measurement data to ascertain a congruency between the shape and the skeleton of the matchable representation... The match distance can identify an object type associated with the node, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like, and a confidence level that the matchable representation of the sensor measurement data utilized to generate the match distance corresponds to the object type and an amount of object matching to different object segments. The amount of matching can correspond to matching of object structure, object shape, and object texture in different object segments.”); and 
generating, based at least in part on the output of the neural network, at least one bounding shape (Paragraph 0075, “FIG. 5B illustrates an example flow for comparing sensor measurement data 530 to matchable data 550 in a node of classification graph according to various embodiments. Referring to FIG. 5B, the sensor measurement data 530 may include a set of data points, such as LIDAR points or point cloud, which a sensor fusion system identified as corresponding to a detection event. As discussed above, the sensor measurement data 530 may be converted into a matchable representation 540, for example, by determining a boundary outline for the sensor measurement data 530 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 530. The sensor measurement data 530 also may be converted into a matchable representation 540 by skeletonizing the sensor measurement data 530, for example, by generating a shape outline or structural body corresponding to the sensor measurement data 530, and thin the shape outline or structural body into lines. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines.”) corresponding to each object of the one or more detected objects (Paragraph 0088, “The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects proximate to each other, which can help a machine learning classifier select other node or classification graphs corresponding to different portions of an object model. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle. The center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle.”).  

Regarding claim 2, Mercep further discloses
The method of claim 1, wherein the sensor detections are accumulated using two or more RADAR sensors (Paragraph 0027, “The different sensors in the sensor system 110 can be mounted in the vehicle to capture measurements for different portions of the environment surrounding the vehicle. FIG. 2A illustrates an example measurement coordinate fields for a sensor system deployed in a vehicle 200 according to various embodiments. Referring to FIG. 2A, the vehicle 200 can include multiple different sensors capable of detecting incoming signals, such as light signals, electromagnetic signals, and sound signals. Each of these different sensors can have a different field of view into an environment around the vehicle 200.”; Paragraph 0045, “In another example, when one or more of the RADAR sensors provides raw signal data in a frequency domain, the sensor event detection and fusion system 321 can detect one or more untracked targets from RADAR measurements.”), and further wherein the RADAR data includes 
accumulated sensor detections from the two or more RADAR sensors (Paragraph 0027, “The different sensors in the sensor system 110 can be mounted in the vehicle to capture measurements for different portions of the environment surrounding the vehicle. FIG. 2A illustrates an example measurement coordinate fields for a sensor system deployed in a vehicle 200 according to various embodiments. Referring to FIG. 2A, the vehicle 200 can include multiple different sensors capable of detecting incoming signals, such as light signals, electromagnetic signals, and sound signals. Each of these different sensors can have a different field of view into an environment around the vehicle 200.”; Paragraph 0045, “In another example, when one or more of the RADAR sensors provides raw signal data in a frequency domain, the sensor event detection and fusion system 321 can detect one or more untracked targets from RADAR measurements.”), wherein the 
accumulated sensor detections are transformed to a single coordinate system (Paragraph 0029, “In some embodiments, the environmental model 121 can have an environmental coordinate field corresponding to a physical envelope surrounding the vehicle, and the sensor fusion system 300 can populate the environmental model 121 with the raw measurement data 115 based on the environmental coordinate field. In some embodiments, the environmental coordinate field can be a non-vehicle centric coordinate field, for example, a world coordinate system, a path-centric coordinate field, a coordinate field parallel to a road surface utilized by the vehicle, or the like.”).  

Regarding claim 3, Mercep further discloses
The method of claim 1, wherein the particular time within the period of time includes a most current time within the period of time (Paragraph 0037-0038, “In some embodiments, the measurement integration system 310 can include a temporal alignment unit 312 to assign time stamps to the raw measurement data 301 based on when the sensor captured the raw measurement data 301, when the raw measurement data 301 was received by the measurement integration system 310, or the like. In some embodiments, the temporal alignment unit 312 can convert a capture time of the raw measurement data 301 provided by the sensors into a time corresponding to the sensor fusion system 300…The ego motion unit 313 can estimate motion of the sensor capturing the raw measurement data 301, for example, by utilizing tracking functionality to analyze vehicle motion information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like.”).

Regarding claim 4, Mercep further discloses
The method of claim 1, wherein the converting the accumulated sensor detections includes:  Page 88 of 88Non-provisional ApplicationSHB Matter No.: 41651.337990 NVIDIA Matter No.: 19-RE-0428US02 
mapping a past sensor detection of the sensor detections to a past motion of the ego-actor (Paragraph 0031, “Referring back to FIG. 1, to populate the raw measurement data 115 into the environmental model 121 associated with the vehicle, the sensor fusion system 300 can spatially align the raw measurement data 115 to the environmental coordinate field of the environmental model 121. The sensor fusion system 300 also can identify when the sensors captured the raw measurement data 115, for example, by time stamping the raw measurement data 115 when received from the sensor system 110. The sensor fusion system 300 can populate the environmental model 121 with the time stamp or other time-of-capture information, which can be utilized to temporally align the raw measurement data 115 in the environmental model 121. In some embodiments, the sensor fusion system 300 can analyze the raw measurement data 115 from the multiple sensors as populated in the environmental model 121 to detect a sensor event or at least one object in the environmental coordinate field associated with the vehicle.”); and 
estimating a current position of an object associated with the past sensor detection based at least in part on the past motion of the ego-actor (Paragraph 0045, “The sensor event detection and fusion system 321 also can determine differences from adjacent frames or scans of the sensor measurement data on a per-sensor-type basis. For example, the sensor event detection and fusion system 321 can compare the received sensor measurement data from a type of sensor against sensor measurement data from a previously received frame or scan from that type of sensor to determine the differences from adjacent frames or scans of the sensor measurement data. The sensor event detection and fusion system 321 can perform this inter-frame and intra-modality comparison of the sensor measurement data based, at least in part, on the spatial locations of the sensor measurement data in the environmental model 315.” and Paragraph 0066, “The management system 410 can include an event association unit 411 to determine whether one of the detection events 402 corresponds to one or more detection events 402 previously received by the management system 410. In some embodiments, the event association unit 411 can associate the detection event 402 with the one or more previously received detection events 402 based, at least in part, on their spatial locations relative to each other, sensor update rates, types of sensor measurement data correlated to the detection events 402, a visibility map 405, or the like.”).  

Regarding claim 5, Mercep further discloses
The method of claim 1, wherein the projection image includes an overhead image of an environment around the ego-actor (Paragraph 0075, “In some embodiments, the matchable data 550 can correspond to a vehicle classification, which can allow the sensor measurement data 530 to be viewed from a bird's eye view. The sensor measurement data 530 can be skeletonized in the bird's eye view, for example, by generating lines that connect edges of the sensor measurement data 530. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines. The skeleton of the sensor measurement data 530 can be included in the matchable representation 540. The matchable representation 540 can be a two-dimensional representation of the sensor measurement data 530 or a three-dimensional representation of the sensor measurement data 530.”), and further wherein the projecting the motion- compensated sensor detections includes orthographically projecting the motion-compensated sensor detections into the overhead image of the environment (Paragraph 0083, “Prior to assigning a classification 406, the management system 410 also may perform a cross-check of the classification against other sensor data. For example, when the graph system 420 generates a match distance 415 based on LIDAR or RADAR data, the management system 410 or the graph system 420 may analyze image data from a camera sensor to confirm the classification identified in the match distance. The management system 410 or the graph system 420 also may generate a perspective view, such as a bird's eye view or an image view, which can overlay sensor measurement data from multiple different sensor modalities. The management system 410 or the graph system 420 may generate perspective or parallel projections of the sensor measurement data 401, such as an orthographic projection onto a ground plane or a perspective projection to the front-facing camera image plane. The management system 410 or the graph system 420 may utilize these generated views or projections to perform cross-checking of the classification indicated from the match distances.”).  

Regarding claim 6, Mercep further discloses
The method of claim 1, wherein the projection image includes an overhead image having a specified spatial dimension, and further wherein the data has the spatial dimension (Paragraph 0075, “In some embodiments, the matchable data 550 can correspond to a vehicle classification, which can allow the sensor measurement data 530 to be viewed from a bird's eye view. The sensor measurement data 530 can be skeletonized in the bird's eye view, for example, by generating lines that connect edges of the sensor measurement data 530. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines. The skeleton of the sensor measurement data 530 can be included in the matchable representation 540. The matchable representation 540 can be a two-dimensional representation of the sensor measurement data 530 or a three-dimensional representation of the sensor measurement data 530.”).  

Regarding claim 7, Mercep further discloses
The method of claim 1, wherein, for each pixel of the projection image, the data representative of the projection image accumulates reflection characteristics of a subset of the motion-compensated sensor detections that intersect the pixel (Paragraph 0045, “In another example, when an image capture sensor provided event-based pixels, the sensor event detection and fusion system 321 can perform pixel caching to generate an entire image from the image data. The sensor event detection and fusion system 321 can utilize the event-based pixels as the inter-frame differences in the sensor measurement data. In another example, when one or more of the RADAR sensors provides raw signal data in a frequency domain, the sensor event detection and fusion system 321 can detect one or more untracked targets from RADAR measurements. The sensor event detection and fusion system 321 can determine differences between the untracked targets in adjacent frames, which can constitute inter-frame differences in the sensor measurement data for the RADAR sensor modality.”).  

Regarding claim 11, Mercep further discloses
The method of claim 1, wherein the data representative of the projection image comprises a multi-channel RADAR data tensor (Paragraph 0046, “The properties or characteristics associated with the detection events 325 can include unity, velocity, orientation, measurement-based virtual center of gravity, existence, size, novelty, or the like, of the sensor measurement data corresponding to the detection event 325. The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects. For example, the unity characteristic can identify when one possible object in the sensor measurement data occludes or blocks visibility to at least another possible object. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle”) encoding the projection image (Paragraph 0075, “In some embodiments, the matchable data 550 can correspond to a vehicle classification, which can allow the sensor measurement data 530 to be viewed from a bird's eye view. The sensor measurement data 530 can be skeletonized in the bird's eye view, for example, by generating lines that connect edges of the sensor measurement data 530. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines. The skeleton of the sensor measurement data 530 can be included in the matchable representation 540. The matchable representation 540 can be a two-dimensional representation of the sensor measurement data 530 or a three-dimensional representation of the sensor measurement data 530.”) and a set of features representative of reflection characteristics of the sensor detections (Paragraph 0050, “In some embodiments, the classification system 400 can perform the classification utilizing a machine learning object classifier. The machine learning object classifier can include multiple classification graphs or tensor graphs, for example, each to describe a different object model. In some embodiments, a classification graph can include multiple nodes, each configured to include matchable data corresponding to a subset of the various poses, orientations, transitional states, potential deformations, textural features, or the like, in the object model. The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”; Paragraph 0045, “In another example, when an image capture sensor provided event-based pixels, the sensor event detection and fusion system 321 can perform pixel caching to generate an entire image from the image data. The sensor event detection and fusion system 321 can utilize the event-based pixels as the inter-frame differences in the sensor measurement data. In another example, when one or more of the RADAR sensors provides raw signal data in a frequency domain, the sensor event detection and fusion system 321 can detect one or more untracked targets from RADAR measurements. The sensor event detection and fusion system 321 can determine differences between the untracked targets in adjacent frames, which can constitute inter-frame differences in the sensor measurement data for the RADAR sensor modality.”).  

Regarding claim 12, Mercep discloses
A method comprising: 
accessing a multi-channel RADAR data tensor (Paragraph 0046, “The properties or characteristics associated with the detection events 325 can include unity, velocity, orientation, measurement-based virtual center of gravity, existence, size, novelty, or the like, of the sensor measurement data corresponding to the detection event 325. The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects. For example, the unity characteristic can identify when one possible object in the sensor measurement data occludes or blocks visibility to at least another possible object. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle”) representative of ego-motion- compensated sensor detections (Paragraph 0038, “The measurement integration system 310 can include an ego motion unit 313 to compensate for movement of at least one sensor capturing the raw measurement data 301, for example, due to the vehicle driving or moving in the environment. The ego motion unit 313 can estimate motion of the sensor capturing the raw measurement data 301, for example, by utilizing tracking functionality to analyze vehicle motion information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like.”) accumulated over a period of time (Paragraph 0037, “The measurement integration system 310 also can temporally align the raw measurement data 301 from different sensors in the sensor system. In some embodiments, the measurement integration system 310 can include a temporal alignment unit 312 to assign time stamps to the raw measurement data 301 based on when the sensor captured the raw measurement data 301, when the raw measurement data 301 was received by the measurement integration system 310, or the like. In some embodiments, the temporal alignment unit 312 can convert a capture time of the raw measurement data 301 provided by the sensors into a time corresponding to the sensor fusion system 300.”) and reflection characteristics corresponding to an environment of an ego-actor (Paragraph 0024, “The RADAR device 112 can emit radio signals into the environment surrounding the vehicle. Since the emitted radio signals may reflect off of objects in the environment, the RADAR device 112 can detect the reflected radio signals incoming from the environment. The RADAR device 112 can measure the incoming radio signals by, for example, measuring a signal strength of the radio signals, a reception angle, a frequency, or the like. The RADAR device 112 also can measure a time delay between an emission of a radio signal and a measurement of the incoming radio signals from the environment that corresponds to emitted radio signals reflected off of objects in the environment. The RADAR device 112 can output the measurements of the incoming radio signals as the raw measurement data 115.” and Paragraph 0027, “The different sensors in the sensor system 110 can be mounted in the vehicle to capture measurements for different portions of the environment surrounding the vehicle. FIG. 2A illustrates an example measurement coordinate fields for a sensor system deployed in a vehicle 200 according to various embodiments. Referring to FIG. 2A, the vehicle 200 can include multiple different sensors capable of detecting incoming signals, such as light signals, electromagnetic signals, and sound signals. Each of these different sensors can have a different field of view into an environment around the vehicle 200.”) ; 
applying data representative of the multi-channel RADAR data tensor to a neural network (Paragraph 0050, “The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”) to cause the neural network to compute an output indicative of one or more detected objects in the environment (Paragraph 0070, “In some embodiments, the matchable representation of sensor measurement data can be cross-checked in the computational nodes. For example, a shape in the matchable representation of sensor measurement data can cross-checked with a skeleton in the matchable representation of sensor measurement data to ascertain a congruency between the shape and the skeleton of the matchable representation... The match distance can identify an object type associated with the node, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like, and a confidence level that the matchable representation of the sensor measurement data utilized to generate the match distance corresponds to the object type and an amount of object matching to different object segments. The amount of matching can correspond to matching of object structure, object shape, and object texture in different object segments.”); and 
generating, from the output of the neural network, one or more bounding shapes  (Paragraph 0075, “FIG. 5B illustrates an example flow for comparing sensor measurement data 530 to matchable data 550 in a node of classification graph according to various embodiments. Referring to FIG. 5B, the sensor measurement data 530 may include a set of data points, such as LIDAR points or point cloud, which a sensor fusion system identified as corresponding to a detection event. As discussed above, the sensor measurement data 530 may be converted into a matchable representation 540, for example, by determining a boundary outline for the sensor measurement data 530 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 530. The sensor measurement data 530 also may be converted into a matchable representation 540 by skeletonizing the sensor measurement data 530, for example, by generating a shape outline or structural body corresponding to the sensor measurement data 530, and thin the shape outline or structural body into lines. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines.”) corresponding to the one or more detected objects in the environment (Paragraph 0088, “The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects proximate to each other, which can help a machine learning classifier select other node or classification graphs corresponding to different portions of an object model. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle. The center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle.”).  

Regarding claim 13, Mercep further discloses
The method of claim 12, further comprising generating the ego-motion- compensated sensor detections by:  Page 90 of 90Non-provisional ApplicationSHB Matter No.: 41651.337990 NVIDIA Matter No.: 19-RE-0428US02 
accumulating RADAR data from two or more RADAR sensors (Paragraph 0027, “The different sensors in the sensor system 110 can be mounted in the vehicle to capture measurements for different portions of the environment surrounding the vehicle. FIG. 2A illustrates an example measurement coordinate fields for a sensor system deployed in a vehicle 200 according to various embodiments. Referring to FIG. 2A, the vehicle 200 can include multiple different sensors capable of detecting incoming signals, such as light signals, electromagnetic signals, and sound signals. Each of these different sensors can have a different field of view into an environment around the vehicle 200.”; Paragraph 0045, “In another example, when one or more of the RADAR sensors provides raw signal data in a frequency domain, the sensor event detection and fusion system 321 can detect one or more untracked targets from RADAR measurements.”) over a period of time (Paragraph 0037, “The measurement integration system 310 also can temporally align the raw measurement data 301 from different sensors in the sensor system. In some embodiments, the measurement integration system 310 can include a temporal alignment unit 312 to assign time stamps to the raw measurement data 301 based on when the sensor captured the raw measurement data 301, when the raw measurement data 301 was received by the measurement integration system 310, or the like. In some embodiments, the temporal alignment unit 312 can convert a capture time of the raw measurement data 301 provided by the sensors into a time corresponding to the sensor fusion system 300.”); 
transforming the RADAR data to a single coordinate system (Paragraph 0029, “In some embodiments, the environmental model 121 can have an environmental coordinate field corresponding to a physical envelope surrounding the vehicle, and the sensor fusion system 300 can populate the environmental model 121 with the raw measurement data 115 based on the environmental coordinate field. In some embodiments, the environmental coordinate field can be a non-vehicle centric coordinate field, for example, a world coordinate system, a path-centric coordinate field, a coordinate field parallel to a road surface utilized by the vehicle, or the like.”); and 
converting the RADAR data to a position of the ego-actor at a time within the period of time (Paragraph 0038, “The measurement integration system 310 can include an ego motion unit 313 to compensate for movement of at least one sensor capturing the raw measurement data 301, for example, due to the vehicle driving or moving in the environment. The ego motion unit 313 can estimate motion of the sensor capturing the raw measurement data 301, for example, by utilizing tracking functionality to analyze vehicle motion information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like.”).  

Regarding claim 14, Mercep further discloses
The method of claim 12, further comprising generating the ego-motion- compensated sensor detections by: 
mapping a past sensor detection to a past motion of the ego-actor (Paragraph 0031, “Referring back to FIG. 1, to populate the raw measurement data 115 into the environmental model 121 associated with the vehicle, the sensor fusion system 300 can spatially align the raw measurement data 115 to the environmental coordinate field of the environmental model 121. The sensor fusion system 300 also can identify when the sensors captured the raw measurement data 115, for example, by time stamping the raw measurement data 115 when received from the sensor system 110. The sensor fusion system 300 can populate the environmental model 121 with the time stamp or other time-of-capture information, which can be utilized to temporally align the raw measurement data 115 in the environmental model 121. In some embodiments, the sensor fusion system 300 can analyze the raw measurement data 115 from the multiple sensors as populated in the environmental model 121 to detect a sensor event or at least one object in the environmental coordinate field associated with the vehicle.”); and 
estimating a current position of an object associated with the past sensor detection based at least in part on the past motion of the ego-actor (Paragraph 0045, “The sensor event detection and fusion system 321 also can determine differences from adjacent frames or scans of the sensor measurement data on a per-sensor-type basis. For example, the sensor event detection and fusion system 321 can compare the received sensor measurement data from a type of sensor against sensor measurement data from a previously received frame or scan from that type of sensor to determine the differences from adjacent frames or scans of the sensor measurement data. The sensor event detection and fusion system 321 can perform this inter-frame and intra-modality comparison of the sensor measurement data based, at least in part, on the spatial locations of the sensor measurement data in the environmental model 315.” and Paragraph 0066, “The management system 410 can include an event association unit 411 to determine whether one of the detection events 402 corresponds to one or more detection events 402 previously received by the management system 410. In some embodiments, the event association unit 411 can associate the detection event 402 with the one or more previously received detection events 402 based, at least in part, on their spatial locations relative to each other, sensor update rates, types of sensor measurement data correlated to the detection events 402, a visibility map 405, or the like.”).  

Regarding claim 15, Mercep further discloses
The method of claim 12, wherein the multi-channel RADAR data tensor includes a projection image (Paragraph 0075, “In some embodiments, the matchable data 550 can correspond to a vehicle classification, which can allow the sensor measurement data 530 to be viewed from a bird's eye view. The sensor measurement data 530 can be skeletonized in the bird's eye view, for example, by generating lines that connect edges of the sensor measurement data 530. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines. The skeleton of the sensor measurement data 530 can be included in the matchable representation 540. The matchable representation 540 can be a two-dimensional representation of the sensor measurement data 530 or a three-dimensional representation of the sensor measurement data 530.”) generated by orthographically projecting ego-motion-compensated sensor detections into an overhead image of the environment (Paragraph 0083, “Prior to assigning a classification 406, the management system 410 also may perform a cross-check of the classification against other sensor data. For example, when the graph system 420 generates a match distance 415 based on LIDAR or RADAR data, the management system 410 or the graph system 420 may analyze image data from a camera sensor to confirm the classification identified in the match distance. The management system 410 or the graph system 420 also may generate a perspective view, such as a bird's eye view or an image view, which can overlay sensor measurement data from multiple different sensor modalities. The management system 410 or the graph system 420 may generate perspective or parallel projections of the sensor measurement data 401, such as an orthographic projection onto a ground plane or a perspective projection to the front-facing camera image plane. The management system 410 or the graph system 420 may utilize these generated views or projections to perform cross-checking of the classification indicated from the match distances.”).  

Regarding claim 17, Mercep discloses
A method comprising: 
accumulating, over a period of time (Paragraph 0037, “The measurement integration system 310 also can temporally align the raw measurement data 301 from different sensors in the sensor system. In some embodiments, the measurement integration system 310 can include a temporal alignment unit 312 to assign time stamps to the raw measurement data 301 based on when the sensor captured the raw measurement data 301, when the raw measurement data 301 was received by the measurement integration system 310, or the like. In some embodiments, the temporal alignment unit 312 can convert a capture time of the raw measurement data 301 provided by the sensors into a time corresponding to the sensor fusion system 300.”), sensor data representative of sensor detections  and corresponding reflection characteristics corresponding to an environment of an ego-actor (Paragraph 0024, “The RADAR device 112 can emit radio signals into the environment surrounding the vehicle. Since the emitted radio signals may reflect off of objects in the environment, the RADAR device 112 can detect the reflected radio signals incoming from the environment. The RADAR device 112 can measure the incoming radio signals by, for example, measuring a signal strength of the radio signals, a reception angle, a frequency, or the like. The RADAR device 112 also can measure a time delay between an emission of a radio signal and a measurement of the incoming radio signals from the environment that corresponds to emitted radio signals reflected off of objects in the environment. The RADAR device 112 can output the measurements of the incoming radio signals as the raw measurement data 115.” and Paragraph 0027, “The different sensors in the sensor system 110 can be mounted in the vehicle to capture measurements for different portions of the environment surrounding the vehicle. FIG. 2A illustrates an example measurement coordinate fields for a sensor system deployed in a vehicle 200 according to various embodiments. Referring to FIG. 2A, the vehicle 200 can include multiple different sensors capable of detecting incoming signals, such as light signals, electromagnetic signals, and sound signals. Each of these different sensors can have a different field of view into an environment around the vehicle 200.”); 
converting the sensor detections to a latest known position of the ego-actor to generate motion-compensated sensor detections (Paragraph 0038, “The measurement integration system 310 can include an ego motion unit 313 to compensate for movement of at least one sensor capturing the raw measurement data 301, for example, due to the vehicle driving or moving in the environment. The ego motion unit 313 can estimate motion of the sensor capturing the raw measurement data 301, for example, by utilizing tracking functionality to analyze vehicle motion information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like.”); 
projecting the motion-compensated sensor detections into a projection image (Paragraph 0075, “In some embodiments, the matchable data 550 can correspond to a vehicle classification, which can allow the sensor measurement data 530 to be viewed from a bird's eye view. The sensor measurement data 530 can be skeletonized in the bird's eye view, for example, by generating lines that connect edges of the sensor measurement data 530. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines. The skeleton of the sensor measurement data 530 can be included in the matchable representation 540. The matchable representation 540 can be a two-dimensional representation of the sensor measurement data 530 or a three-dimensional representation of the sensor measurement data 530.”); 
for each pixel of the projection image, computing a set of features based at least in part on the reflection characteristics corresponding to a subset of the motion-compensated sensor detections associated with the pixel (Paragraph 0045, “In another example, when an image capture sensor provided event-based pixels, the sensor event detection and fusion system 321 can perform pixel caching to generate an entire image from the image data. The sensor event detection and fusion system 321 can utilize the event-based pixels as the inter-frame differences in the sensor measurement data. In another example, when one or more of the RADAR sensors provides raw signal data in a frequency domain, the sensor event detection and fusion system 321 can detect one or more untracked targets from RADAR measurements. The sensor event detection and fusion system 321 can determine differences between the untracked targets in adjacent frames, which can constitute inter-frame differences in the sensor measurement data for the RADAR sensor modality.”); and 
generating an output that encodes the projection image (Paragraph 0075, “FIG. 5B illustrates an example flow for comparing sensor measurement data 530 to matchable data 550 in a node of classification graph according to various embodiments. Referring to FIG. 5B, the sensor measurement data 530 may include a set of data points, such as LIDAR points or point cloud, which a sensor fusion system identified as corresponding to a detection event. As discussed above, the sensor measurement data 530 may be converted into a matchable representation 540, for example, by determining a boundary outline for the sensor measurement data 530 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 530. The sensor measurement data 530 also may be converted into a matchable representation 540 by skeletonizing the sensor measurement data 530, for example, by generating a shape outline or structural body corresponding to the sensor measurement data 530, and thin the shape outline or structural body into lines. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines.”) and the set of features for a neural network (Paragraph 0050, “The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”) configured to detect objects in the environment (Paragraph 0088, “The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects proximate to each other, which can help a machine learning classifier select other node or classification graphs corresponding to different portions of an object model. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle. The center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle.”).  

Regarding claim 18, Mercep further discloses
The method of claim 17, wherein the output comprises a multi-channel RADAR data tensor (Paragraph 0046, “The properties or characteristics associated with the detection events 325 can include unity, velocity, orientation, measurement-based virtual center of gravity, existence, size, novelty, or the like, of the sensor measurement data corresponding to the detection event 325. The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects. For example, the unity characteristic can identify when one possible object in the sensor measurement data occludes or blocks visibility to at least another possible object. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle”) with multiple layers storing the projection image and the set of features (Paragraph 0070, “FIG. 5A illustrates an example classification graph 500 in a machine learning object classifier implementation of a classification system according to various examples. Referring to FIG. 5A, the classification graph 500 can include multiple nodes, each configured to include matchable data corresponding to a subset of the various poses, orientations, transitional states, potential deformations, textural features, inter-frame or inter-scan differences, or the like, in the object model. The nodes can compare a matchable representation of sensor measurement data to the matchable data to determine a match distance.”; Paragraph 0050, “The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”, where neural networks and SVMs utilize multiple layers).  

Regarding claim 19, Mercep further discloses
The method of claim 17, wherein converting the sensor detections to a latest known position of the ego-actor comprises: 
mapping a past sensor detection of the sensor detections to a past motion of the ego-actor (Paragraph 0031, “Referring back to FIG. 1, to populate the raw measurement data 115 into the environmental model 121 associated with the vehicle, the sensor fusion system 300 can spatially align the raw measurement data 115 to the environmental coordinate field of the environmental model 121. The sensor fusion system 300 also can identify when the sensors captured the raw measurement data 115, for example, by time stamping the raw measurement data 115 when received from the sensor system 110. The sensor fusion system 300 can populate the environmental model 121 with the time stamp or other time-of-capture information, which can be utilized to temporally align the raw measurement data 115 in the environmental model 121. In some embodiments, the sensor fusion system 300 can analyze the raw measurement data 115 from the multiple sensors as populated in the environmental model 121 to detect a sensor event or at least one object in the environmental coordinate field associated with the vehicle.”); and 
estimating a current position of an object associated with the past sensor detection based at least in part on the past motion of the ego-actor (Paragraph 0045, “The sensor event detection and fusion system 321 also can determine differences from adjacent frames or scans of the sensor measurement data on a per-sensor-type basis. For example, the sensor event detection and fusion system 321 can compare the received sensor measurement data from a type of sensor against sensor measurement data from a previously received frame or scan from that type of sensor to determine the differences from adjacent frames or scans of the sensor measurement data. The sensor event detection and fusion system 321 can perform this inter-frame and intra-modality comparison of the sensor measurement data based, at least in part, on the spatial locations of the sensor measurement data in the environmental model 315.” and Paragraph 0066, “The management system 410 can include an event association unit 411 to determine whether one of the detection events 402 corresponds to one or more detection events 402 previously received by the management system 410. In some embodiments, the event association unit 411 can associate the detection event 402 with the one or more previously received detection events 402 based, at least in part, on their spatial locations relative to each other, sensor update rates, types of sensor measurement data correlated to the detection events 402, a visibility map 405, or the like.”).  

Regarding claim 20, Mercep further discloses
The method of claim 17, wherein projecting the motion-compensated sensor detections into a projection image comprises orthographically projecting the motion- compensated sensor detections into an overhead image of the environment (Paragraph 0083, “Prior to assigning a classification 406, the management system 410 also may perform a cross-check of the classification against other sensor data. For example, when the graph system 420 generates a match distance 415 based on LIDAR or RADAR data, the management system 410 or the graph system 420 may analyze image data from a camera sensor to confirm the classification identified in the match distance. The management system 410 or the graph system 420 also may generate a perspective view, such as a bird's eye view or an image view, which can overlay sensor measurement data from multiple different sensor modalities. The management system 410 or the graph system 420 may generate perspective or parallel projections of the sensor measurement data 401, such as an orthographic projection onto a ground plane or a perspective projection to the front-facing camera image plane. The management system 410 or the graph system 420 may utilize these generated views or projections to perform cross-checking of the classification indicated from the match distances.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercep (US 20180314253 A1) in view of NEZHADARYA (NEZHADARYA EHSAN ET AL: "BoxNet: A Deep Learning Method for 2D Bounding Box Estimation from Bird's-Eye View Point Cloud", 2019 IEEE INTELLIGENT VEHICLES SYMPOSIUM (IV), IEEE, 9 June 2019, pages 1557-1564, XP033606092, DOI: 10.1109/IVS.2019.8814058, [retrieved on 2019-08-26]).

Regarding claim 8, Mercep discloses [Note: what Mercep fails to disclose is strike-through]
The method of claim 1, wherein the neural network (Paragraph 0050, “The classification system 400 also can perform the classification utilizing other computational techniques, such as a feed-forward neural network, a support vector machine (SVM), or the like.”) comprises (Paragraph 0051, “Each node in the classification graphs can generate a match distance, for example, by generating a confidence level that the sensor measurement data corresponds to the matchable data of the node. The classification system 400 can utilize the match distances from the nodes to generate the classification 327 for the sensor measurement data associated with the detection events. The classification system 400 can utilize the match distances to control the traversal through the nodes in the selected classification graphs, for example, deciding which nodes should attempt to classify the sensor measurement data and in what order, when to cease having nodes attempt to classify the sensor measurement data, or the like.”) (Paragraph 0058, “FIG. 4 illustrates an example classification system 400 in a sensor fusion system according to various embodiments. Referring to FIG. 4, the classification system 400 can include a management system 410 and a graph system 420, which can operate in conjunction to generate a classification 406 for sensor measurement data 401. The classification 406 can identify to a type of object associated with the sensor measurement data 401, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like. The classification 406 also can include a confidence level associated with the identification of the object type and/or include more specific information corresponding to a particular pose, orientation, state, or the like, of the object type.”), 
NEZHADARYA discloses, 
wherein the neural network comprises a common trunk (B. Training the Neural Network heading, first paragraph, “Fig. 2 shows the details of the BoxNet structure. The feature extraction network is composed of shared MLP (64, 128, 1024) and a max-pooling layer across points.”)
[connected to] an instance regression head (A.BoxNet Architecture heading, second paragraph, “To bypass this ambiguity, the second type of methods [18], [5] use a classification-regression strategy, in which a classification head of the network estimates the angle bin index, while a regression head estimates the angle residue (difference) from the respective bin. The third type of methods, such as in [6], predict the unit vector [cos(θ),sin(θ)]T as the estimate of the angle in the range [−π,+π]. This can speed up the box estimation procedure without sacrificing the accuracy.)
wherein the instance regression head includes N channels, each of the N channels regressing a particular type of location, size, or orientation information for each detected object (B. Training the Neural Network heading, first paragraph, “Fig. 2 shows the details of the BoxNet structure. The feature extraction network is composed of shared MLP (64, 128, 1024) and a max-pooling layer across points. The feature vector of size 1024 was fed into a box regression network which consists of 3 regression heads (for orientation, size and center regression). Each head consists of fully connected layers (FCL) of size (512, 128, 2)”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mercep with NEZHADARYA to incorporate the features of: wherein the neural network comprises a common trunk connected to an instance regression head, wherein the instance regression head includes N channels, each of the N channels regressing a particular type of location, size, or orientation information for each detected object. Both Mercep and NEZHADARYA are considered analogous arts to each other and the claimed invention as they disclose the classification and machine learning of data obtained through sensors on board autonomous vehicles.  Mercep is very similar to the instant application as it discloses the features of claims 1-7 and additionally discloses the feature of having a confidence head connected to a node of the neural network wherein the confidence head includes a channel for each class of object to be detected. However Mercep fails to disclose, wherein the neural network comprises a common trunk connected to an instance regression head, wherein the instance regression head includes N channels, each of the N channels regressing a particular type of location, size, or orientation information for each detected object. These features are disclosed by NEZHADARYA. It would be obvious to combine the use of a confidence head and a regression head into the neural network as that would allow for a better classification of data by creating more accurate bounding boxes around the data. Therefore, the addition of such features as disclosed by NEZHADARYA into Mercep’s disclosed invention would lead to a more efficient system. 

Regarding claim 9, Mercep discloses
The method of claim 1. However, Mercep fails to disclose, wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object and a second tensor storing classification data for each detected object, wherein the generating the at least one bounding shape is based on the first tensor and the second tensor. 
NEZHADARYA discloses, 
 wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object (B. Training the Neural Network heading, first paragraph, “Fig. 2 shows the details of the BoxNet structure. The feature extraction network is composed of shared MLP (64, 128, 1024) and a max-pooling layer across points. The feature vector of size 1024 was fed into a box regression network which consists of 3 regression heads (for orientation, size and center regression). Each head consists of fully connected layers (FCL) of size (512, 128, 2)”) and a second tensor storing classification data for each detected object (A.BoxNet Architecture heading, second paragraph, “To bypass this ambiguity, the second type of methods [18], [5] use a classification-regression strategy, in which a classification head of the network estimates the angle bin index, while a regression head estimates the angle residue (difference) from the respective bin. The third type of methods, such as in [6], predict the unit vector [cos(θ),sin(θ)]T as the estimate of the angle in the range [−π,+π]. This can speed up the box estimation procedure without sacrificing the accuracy.), wherein the generating the at least one bounding shape is based on the first tensor and the second tensor (Fig. 4 depicts the bounding boxes generated by using the BoxNet structure which utilizes the first tensor and second tensor classification of data).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mercep with NEZHADARYA to incorporate the features of: wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object and a second tensor storing classification data for each detected object, wherein the generating the at least one bounding shape is based on the first tensor and the second tensor.  Both Mercep and NEZHADARYA are considered analogous arts to each other and the claimed invention as they disclose the classification and machine learning of data obtained through sensors on board autonomous vehicles.  Mercep is very similar to the instant application as it discloses the features of claims 1-7 and additionally discloses the feature of having a neural network outputting classification data. However Mercep fails to specifically disclose, wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object and a second tensor storing classification data for each detected object, wherein the generating the at least one bounding shape is based on the first tensor and the second tensor. These features are disclosed by NEZHADARYA. It would be obvious to combine the use of a neural network with a first tensor which stores regression data and a second tensor which stores classification data to create the bounding box as that would allow for a better classification of data by creating more accurate bounding boxes around the data. Therefore, the addition of such features as disclosed by NEZHADARYA into Mercep’s disclosed invention would lead to a more efficient system. 

Regarding claim 10, Mercep discloses
The method of claim 1. Mercep further discloses, removing duplicate candidates from the candidate bounding shapes by performing at least one of filtering or clustering of the candidate bounding shapes (Paragraph 0063, “The management system 410 also can extract geometric primitives, such as U-shapes, L-shapes, curves, or the like, from the sensor measurement data 401, and include them in the matchable representation of the sensor measurement data 401. In some embodiments, the management system can determine a boundary outline for the sensor measurement data 401 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 401. For example, the management system 410 can close or fill-in the surface area of the boundary outline by expanding existing data points in the sensor measurement data 401, connecting existing data points in the sensor measurement data 401, or the like.”). However, Mercep fails to disclose, wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object and a second tensor storing classification data for each detected object, wherein the generating the at least one bounding shape comprises: generating candidate bounding shapes based on the first tensor and the second tensor. 

NEZHADARYA discloses, 
 wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object (B. Training the Neural Network heading, first paragraph, “Fig. 2 shows the details of the BoxNet structure. The feature extraction network is composed of shared MLP (64, 128, 1024) and a max-pooling layer across points. The feature vector of size 1024 was fed into a box regression network which consists of 3 regression heads (for orientation, size and center regression). Each head consists of fully connected layers (FCL) of size (512, 128, 2)”) and a second tensor storing classification data for each detected object (A.BoxNet Architecture heading, second paragraph, “To bypass this ambiguity, the second type of methods [18], [5] use a classification-regression strategy, in which a classification head of the network estimates the angle bin index, while a regression head estimates the angle residue (difference) from the respective bin. The third type of methods, such as in [6], predict the unit vector [cos(θ),sin(θ)]T as the estimate of the angle in the range [−π,+π]. This can speed up the box estimation procedure without sacrificing the accuracy.), wherein the generating the at least one bounding shape comprises: 
generating candidate bounding shapes based on the first tensor and the second tensor (Fig. 4 depicts the bounding boxes generated by using the BoxNet structure which utilizes the first tensor and second tensor classification of data).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mercep with NEZHADARYA to incorporate the features of: wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object and a second tensor storing classification data for each detected object, wherein the generating the at least one bounding shape comprises: generating candidate bounding shapes based on the first tensor and the second tensor.  Both Mercep and NEZHADARYA are considered analogous arts to each other and the claimed invention as they disclose the classification and machine learning of data obtained through sensors on board autonomous vehicles.  Mercep is very similar to the instant application as it discloses the features of claims 1-7 and additionally discloses the feature of removing duplicate candidates from the candidate bounding shapes by performing at least one of filtering or clustering of the candidate bounding shapes. However Mercep fails to specifically disclose, wherein the output of the neural network comprises a first tensor storing regressed location, size, and orientation data for each detected object and a second tensor storing classification data for each detected object, wherein the generating the at least one bounding shape comprises: generating candidate bounding shapes based on the first tensor and the second tensor.  These features are disclosed by NEZHADARYA. It would be obvious to combine the use of a neural network with a first tensor which stores regression data and a second tensor which stores classification data to create the bounding box as that would allow for a better classification of data by creating more accurate bounding boxes around the data. Therefore, the addition of such features as disclosed by NEZHADARYA into Mercep’s disclosed invention would lead to a more efficient system. 

Regarding claim 16, the same cited section and rationale as method claim 8 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (US 20190145765 A1) is considered pertinent art as it discloses radar technology on board a vehicle to detect objects around the vehicle. Additionally it discloses in paragraph 0110, “With respect to the backbone network 502, convolutional neural networks can include convolutional layers and pooling layers. Convolutional layers can be used to extract over-complete representations of the features output from lower level layers. Pooling layers can be used to down-sample the feature map size to save computation and create more robust feature representations. Convolutional neural networks (CNNs) that are applied to images can, for example, have a down-sampling factor of 16 (16×).”
Tan (US 10825188 B1) is considered pertinent art as it discloses machine learning technology for radar data obtained from an autonomous vehicle. Additionally it discloses “confidence” scores associated with features used with the machine learning technology.  
Cohen (US 11062454 B1) is considered pertinent art as it discloses radar technology on board autonomous vehicles. Additionally it discloses in Col. 12, lines 47-67,  “Stages may be executed serially and/or in parallel. In at least one example, fully-connected layer(s) 202(m) and/or fully-connected layer(s) 206(m) may comprise one or more layers of a feedforward artificial neural network. For example, fully-connected layer(s) 202(m) and/or fully-connected layer(s) 206(m) may comprise a multilayer perceptron. Based at least in part on the respective input received at the fully-connected layer(s) 202(1)-(m) (e.g., radar data 214 at fully-connected layer(s) 202(1), lidar data 216 at fully-connected layer(s) 202(m)), the fully-connected layer(s) 202(1)-(m) may output respective feature maps 218(1)-(m). These feature maps 218(1)-(m) may be provided, as input, to a first joint network block 204(1), which may, in turn, generate feature maps 220(1)-(m). Feature maps 220(1)-(m) may be provided as input to a subsequent joint network block and so on, until the o-th joint network block, 204(o). O may be a positive integer. In at least one example, o may be three, such that the ML architecture 200 includes three joint network blocks 204(1)-(3). In additional or alternate example, o may be one, two, four, or more.”
Vora (US 20210146952 A1) is considered pertinent art as it discloses object detection using radar technology in autonomous vehicles. It also discloses the construction of bounding boxes around a projection image and machine learning technology utilizing multiple layers to detect and classify the objects. 
DING (US 20210149051 A1) is considered pertinent art as it discloses analysis of data based on sensor technology in autonomous vehicles. Additionally it discloses in paragraph 0022, “Referring now specifically to FIG. 4, related to the second alternative methodology, each of the frames t-1 and frame t 12,14 are again processed using the same network 50 to estimate both the self speed of the ego vehicle and the relative speed of objects in the vicinity of the ego vehicle. Thus, here, the network 50 is a multi-task network. Each of the short range 22, middle range 24, and long range 26 of each frame 12,14 is again processed independently, with a separate feature extraction CNN 28a,28b,28c. The corresponding three regression heads 30a,30b,30c output the object locations and speeds, as well as the rotations and translations, as opposed to simply the relative speed estimations. The middle layers 32 of the CNNs 30a,30b,30c can again be shared or separate. A hand-over mechanism is utilized to bridge the results of neighboring ranges. The resulting absolute speed estimations are taken as absolute speeds 42.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648